Citation Nr: 0323883	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
epididymitis with varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1946 to September 1955.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  In April 2003 a Travel Board hearing was held 
before the undersigned at the RO.


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence consists of a March 2000 VA 
examination report, and VA outpatient records dated through 
May 2001.  In his substantive appeal dated in May 2000, and 
at the Travel Board hearing, the veteran generally expressed 
that the symptoms of his service-connected disability are 
more severe than those noted on VA examination in March 2000.  
At the hearing, the veteran testified that, on an "average 
night," he woke up three times to urinate.  However, the 
March 2000 VA examination report does not address symptoms 
and/or complaints related to urinary frequency.  
VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination, 38 C.F.R. § 3.326(a), and 
also provide that when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination in a 
claim for an increased rating, the claim shall be denied.  
38 C.F.R. § 3.655. 

It also appears that the veteran is receiving ongoing 
treatment for the disability at issue.  At the hearing, he 
reported that he had "regular treatment" for the 
disability, and was "examined" in April 2002.  Reports of 
such treatment and examination appear to be outstanding, and 
may include information pertinent to this claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for his 
left epididymitis with varicocele from 
May 2001 to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, the RO should obtain any VA 
records of such treatment which are not 
already associated with the claims file.  

2.  The RO should then arrange for the 
veteran to be afforded a VA genitourinary 
examination to determine the current 
severity of his left epididymitis with 
varicocele.  The claims file, and a copy 
of the rating criteria applicable to the 
veteran's claim, must be made available 
to the examiner for review in conjunction 
with the examination.  Any indicated 
studies should be performed.  The 
examiner should describe in detail all 
restrictions/impairment due to the left 
epididymitis with varicocele.  The 
examiner must address any symptoms and/or 
complaints concerning urinary frequency 
(at night and during the day), and give 
an opinion as to whether any such 
symptoms and/or complaints comport with 
clinical findings (and are indeed due to 
the left epididymitis and varicocele).  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


